DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	As per claim 5, this claim recite the “the sent data and the obtained key”. It is not clear that sent is encrypted or the obtained key is the obtained first symmetric key. This claim also recites “the decrypted data” it is not clear also the decrypted data is the sent data. Thus, the claim is indefinite. 
 	As per claims, 6-8, those claims are rejected based on the rational set forth the claim 5.





Response to Arguments
Applicant’s arguments with respect to claim(s) 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al US 2014/0052989 in view of Karman US 2003/0196080.

 	As per Claim 1, Jones discloses a method comprising:
  	 encrypting data at a sending system with a symmetric key of a first encryption engine ( par 0049 The sender 102, i.e. at a sending system  , encrypts the symmetric key 107 by using the public key 108 of the receiver 104 in step 208); 
 	sending the encrypted data to a receiving system(0049  The receiver 104 receives the encrypted communication from the sender 102 in step 212);
           a public key is available for the receiving system (par 0034  the receiver 104 makes the public key 108 available to selected users or accounts. The public key 108 is embedded into the image 106 using steganography for use by any other client)
         encrypting at the receiving system the symmetric key with the public key of public /private key pair (0025 the receiver 104 includes processing hardware configured to generate the public key 108 and the private key 110 and par 0027 the receiver 104 is coupled to the key source 114, the key source 114 can be seen as the receiver 104 encrypts the symmetric key 107 with a public key); such that the symmetric key is decryptable at the receiving system using the private key ( 0049 The receiver 104 uses the private key 110 to decrypt the symmetric key 107 in step 216);
      Jones does not disclose response to determine that a public key is not available for the receiving system, creating a public/private key for the receiving system utilizing a second encryption engine.
 	Karman discloses response to determine that a public key is not available for the receiving system, creating a public/private key for the receiving system utilizing a on a negative outcome, i.e. not available,  of the verification, indicating to the receiver to create a private /public key pair for the receiver).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman , because doing so would provide an indication of the creating the key for secure communication( par 0013).

As per claim 2, Jones in view of Karman disclose the method of claim 1 further comprising: Karman discloses  determining at  the sending system that the public key is not available for the receiving system before the encrypting of the data with the symmetric key.(  par 0012, in response to a desire to send a secure electronic communication to receiving station, i.e. a second encryption engine, indicating such indention to a key server in the communication system, par 0013, in the key server verifying a public key is available for the receiving station; and on a negative outcome, i.e. not available, determining,  of the verification, indicating to the receiver to create a private /public key pair for the receiver).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman, because doing so would provide an indication of the creating the key for secure communication( par 0013).

As per claim 3, Jones in view of Karman disclose the method of claim 1. Jones disclose  wherein the symmetric encryption engine implements advanced encryption standard (AES).( Symmetric key techniques according to the present invention include Advanced Encryption Standard (AES), TWOFISH, SERPENT, BLOWFISH, CASTS, RC4, 3DES, IDEA, and others).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman , because doing so would provide an indication of the creating the key for secure communication( par 0013).
 
As per Claim 9, Jones discloses a non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising:
  	 encrypting data at a sending system with a symmetric key of a first encryption engine ( par 0049 The sender 102, i.e. at a sending system  , encrypts the symmetric key 107 by using the public key 108 of the receiver 104 in step 208); 
 	obtaining at the receiving system the first symmetric key (par 0007 The processing hardware is configured to encrypt a symmetric key associated with the sending device with a public key associated with the receiving device and to steganographically embed the symmetric key into an image. The signal interface is configured to send the image to the receiving device, wherein the symmetric key is obtained by the receiving device via the image);
           a public key is available for the receiving system (par 0034  the receiver 104 makes the public key 108 available to selected users or accounts. The public key 108 is embedded into the image 106 using steganography for use by any other client)
         encrypting at the receiving system the symmetric key with the public key of public /private key pair (0025 the receiver 104 includes processing hardware configured to generate the public key 108 and the private key 110 and par 0027 the receiver 104 is coupled to the key source 114, the key source 114 can be seen as the receiver 104 encrypts the symmetric key 107 with a public key) 
 	such that the symmetric key is decryptable at the receiving system using the private key ( 0049 The receiver 104 uses the private key 110 to decrypt the symmetric key 107 in step 216);
      Jones does not disclose response to determine that a public key is not available for the receiving system, creating a public/private key for the receiving system utilizing a second encryption engine.
 	Karman discloses response to determine that a public key is not available for the receiving system, creating a public/private key for the receiving system utilizing a second encryption engine ( par 0012, in response to a desire to send a secure electronic communication to receiving station, i.e. a second encryption engine, indicating such indention to a key server in the communication system, par 0013, in the key server verifying a public key is available for the receiving station; and on a negative outcome, i.e. not available,  of the verification, indicating to the receiver to create a private /public key pair for the receiver).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman , because doing so would provide an indication of the creating the key for secure communication( par 0013).

As per claim 10, Jones in view of Karman disclose the medium of claim 9 further comprising: Karman discloses  determining at  the sending system that the public key is not available for the receiving system before the encrypting of the data with the symmetric key.(  par 0012, in response to a desire to send a secure electronic communication to receiving station, i.e. a second encryption engine, indicating such indention to a key server in the communication system, par 0013, in the key server verifying a public key is available for the receiving station; and on a negative outcome, i.e. not available, determining,  of the verification, indicating to the receiver to create a private /public key pair for the receiver).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman, because doing so would provide an indication of the creating the key for secure communication( par 0013).

As per claim 11, Jones in view of Karman disclose the medium of claim 9, Jones disclose  wherein the symmetric encryption engine implements advanced encryption standard (AES).( Symmetric key techniques according to the present invention include Advanced Encryption Standard (AES), TWOFISH, SERPENT, BLOWFISH, CASTS, RC4, 3DES, IDEA, and others).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman , because doing so would provide an indication of the creating the key for secure communication( par 0013).
 
Claims 5 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al US 2014/0052989 in view of Karman US 2003/0196080 in view of Bowen US 2018/0234256.

  	As per clam 5, a method comprising:
 	encrypting data at a sending system with a symmetric key of a first encryption engine ( par 0049 The sender 102, i.e. at a sending system  , encrypts the symmetric key 107 by using the public key 108 of the receiver 104 in step 208); 
 	sending the encrypted data to a receiving system(0049  The receiver 104 receives the encrypted communication from the sender 102 in step 212);
 	obtaining at the receiving system the first symmetric key (par 0007 The processing hardware is configured to encrypt a symmetric key associated with the sending device with a public key associated with the receiving device and to steganographically embed the symmetric key into an image. The signal interface is configured to send the image to the receiving device, wherein the symmetric key is obtained by the receiving device via the image);
 	decrypting the sent data at the receiving system with the obtained key (par 0006  the receiving device includes a user interface for communicating subsequent decrypted communications, i.e. sent data, to a user of the receiving device and 0007 wherein the symmetric key, i.e. sent data, is decryptable by a private key associated with the receiving device. and 0009 The receiving device also includes second processing hardware configured to decrypt the symmetric key with a private key stored on the receiving device and to further secure communications with the sender via the symmetric key. Processing hardware of the receiving device decrypts the symmetric key via a private key stored on the receiving device. The processing hardware further secures communications with the sender via the symmetric key. The symmetric key is decryptable by a private key associated with the receiving device 0012 The receiving device additionally includes second processing hardware configured to decrypt the symmetric key with a private key stored on the receiving device and to further secure communications with the sender via the symmetric key);
   	generate a second symmetric key for the sender ( par 0057 generate a new symmetric key 107 for the sender 102);
         encrypting at the receiving system the symmetric key with the public key of public /private key pair (0025 the receiver 104 includes processing hardware configured to generate the public key 108 and the private key 110 and par 0027 the receiver 104 is coupled to the key source 114, the key source 114 can be seen as the receiver 104 encrypts the symmetric key 107 with a public key) 
 	such that the symmetric key is decryptable at the receiving system using the private key ( 0049 The receiver 104 uses the private key 110 to decrypt the symmetric key 107 in step 216);
      Jones does not disclose response to determine that a public key is not available for the receiving system, creating a public/private key for the receiving system utilizing a second encryption engine.
 	Karman discloses response to determine that a public key is not available for the receiving system, creating a public/private key for the receiving system utilizing a second encryption engine ( par 0012, in response to a desire to send a secure electronic communication to receiving station, i.e. a second encryption engine, indicating such indention to a key server in the communication system, par 0013, in the key server verifying a public key is available for the receiving station; and on a negative outcome, i.e. not available,  of the verification, indicating to the receiver to create a private /public key pair for the receiver and 0005 The session key works with a conventional encryption algorithm to encrypt the plaintext; the result is ciphertext. Once the data is encrypted, the session key is then encrypted to the recipient's public key. This public key-encrypted session key is transmitted along with the ciphertext to the recipient. Decryption works in the reverse. The recipient's copy of PGP uses his or her private key to recover the session key, which PGP then uses to decrypt the conventionally encrypted ciphertext).
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman, because doing so would provide an indication of the creating the key for secure communication( par 0013).

          The combination fails to disclose encrypting the decrypting data at the receiving system with a second symmetric encryption key of the first encryption engine.
 	 However, Bowen discloses encrypting the decrypting data at the receiving system with a second symmetric encryption key of the first encryption engine (par 0049, the network security device encrypting the modified data, i.e. decrypting data, using the second symmetric key).
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman, based on the teaching of re-encrypting the decrypting data using the symmetric key of Bowen, because doing so would re-encrypting the data to secure communication( par 0013).

 	As per claim 6, Jones in view of Karman disclose the method of claim 5 further comprising: Karman discloses  determining at  the sending system that the public key is not available for the receiving system before the encrypting of the data with the symmetric key.(  par 0012, in response to a desire to send a secure electronic communication to receiving station, i.e. a second encryption engine, indicating such indention to a key server in the communication system, par 0013, in the key server verifying a public key is available for the receiving station; and on a negative outcome, i.e. not available, determining,  of the verification, indicating to the receiver to create a private /public key pair for the receiver).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman, because doing so would provide an indication of the creating the key for secure communication( par 0013).

 	As per claim 7, Jones in view of Karman disclose the method of claim 5. Jones disclose  wherein the symmetric encryption engine implements advanced encryption standard (AES).( Symmetric key techniques according to the present invention include Advanced Encryption Standard (AES), TWOFISH, SERPENT, BLOWFISH, CASTS, RC4, 3DES, IDEA, and others).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman , because doing so would provide an indication of the creating the key for secure communication( par 0013).


 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al US 2014/0052989 in view of Karman US 2003/0196080 in view of Nakano et al US 2021/0320894.
 	As per claim 13, Jones in view of Karman discloses the method of claim 6, the combination fails to disclose sending by the sending system an invitation message to the receiving system with instruction on registering the receiving system.
 	However, Nakano discloses sending by the sending system an invitation message to the receiving system with instruction on registering the receiving system (par 0028 the intended receiver is registered is a step for selecting senders as a basis of sender's invitation).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  symmetric key sharing for communication of Jones, based on the teaching of determining the availability of the public key of Karman, based on teaching of registering the receiver with the sender of Nakano, because doing so would provide group for registering the device ( par 0028).



Allowable Subject Matter
Claims 4, 8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Above prior arts do not disclose explicitly the claims 4, 8 and 12. Thus, it would be allowable over the cited prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496